Citation Nr: 1601164	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  13-33 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for major depression, to include as due to military sexual trauma and/or exposure to carbon monoxide poisoning.

2.  Entitlement to an initial evaluation in excess of 30 percent for unfavorable ankylosis of the right thumb.

3.  Entitlement to an initial compensable evaluation for painful motion of the right thumb, index, and long finger.

4.  Entitlement to an initial compensable evaluation for limitation of motion of the right index finger.

5.  Entitlement to an initial compensable evaluation for degenerative arthritis of the right hand.

6.  Entitlement to an initial compensable evaluation for migraines, including migraine variants (migraines).

REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to August 1974.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2013 rating decision of the Department of Veterans Affairs (VA) regional office in Seattle, Washington (RO), which granted entitlement to service connection for migraines, zero percent disabling effective August 6, 2010, and denied entitlement to service connection for a depressive disorder and a right hand disability.  The Veteran timely appealed.  A March 2013 rating decision granted entitlement to service connection for multiple right hand disabilities, with a 10 percent rating assigned for unfavorable ankylosis of the right thumb and a noncompensable evaluation assigned for the other right hand disabilities, effective August 6, 2010.  An October 2013 Decision Review Officer's decision granted a 30 percent rating for unfavorable ankylosis of the right thumb, effective August 6, 2010.  The Veteran continued his appeal.

The Veteran testified at a video conference hearing with the undersigned Veterans Law Judge in October 2015, and a transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran testified at his October 2015 video conference hearing that his service-connected migraines and right hand disabilities are more severe than currently evaluated and have increased in severity since the most recent VA headache evaluation in October 2012 and hand evaluation in September 2013.

Consequently, there is evidence that the service-connected disabilities at issue may be getting worse.  Based on the above, there is a need to determine the current severity of the Veteran's service-connected disabilities.  See Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Moreover, as he testified in October 2015 that he has received treatment from VA for service-connected disability, there may be additional relevant treatment records that have not been associated with the record.

With respect to the service connection issue on appeal, although depression has been diagnosed in VA treatment records in 2004 and 2005, there is no evaluation and nexus opinion on whether the Veteran has a depressive disorder that is caused or aggravated by service, to include military sexual trauma or exposure to carbon monoxide poisoning.  The Board notes that the Veteran was sent a sexual assault letter by VA in October 2013, in accordance with 38 C.F.R. § 3.304(f)(5) (2015).

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO will request that the Veteran provide the names, addresses, and dates of treatment of all private who have treated him for psychiatric disability, migraines, and/or a right hand disability since September 2013, which is the date of the most recent medical evidence of record.  After securing the necessary authorization, the AMC/RO must make two attempts to obtain copies of any pertinent private treatment records identified by the Veteran, unless the first attempt demonstrates that further attempts would be futile.

If private records are identified, but not obtained, the RO must notify the Veteran of (1) the identity of the records sought, (2) the steps taken to obtain them (3) that the claim will be adjudicated based on the evidence available, and (4) that if the evidence is later obtained, the claim may be readjudicated.

2.  Obtain all VA treatment records for the Veteran dated from September 2013 to the present.  All attempts to obtain these records must be documented in the claims file.

3.  After the above, the AMC/RO will schedule the Veteran for an examination by an appropriate medical professional to determine whether the Veteran has a major depressive disorder that is causally related to service, to include military sexual trauma or exposure to carbon monoxide poisoning.  The claims file, including a copy of this Remand must be provided to the examiner in conjunction with the examination.  After examination and review of the record, the examiner will opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's depression began in service, was caused by service, or is otherwise related to service, to include military sexual trauma and/or carbon monoxide poisoning.

The examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to finds in favor of service incurrence or causation as to find against such matters.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

A complete rationale must be provided for any opinion offered.

4.  The AMC/RO will schedule the Veteran for an appropriate examination to determine the current severity of his service-connected migraines.  The entire record, to include a copy of this remand, must be made available to the examiner in conjunction with the examination.  All indicated tests and studies must be accomplished.  The examiner should discuss all symptoms related to the Veteran's service-connected migraines in accordance with the appropriate VA rating criteria.

4.  The AMC/RO will also schedule the Veteran for an appropriate examination to determine the current severity of his service-connected right hand disabilities.  The entire record, to include a copy of this remand, must be made available to the examiner in conjunction with the examination.  All indicated tests and studies must be accomplished.  The examiner should discuss all symptoms related to the Veteran's service-connected right hand disabilities in accordance with the appropriate VA rating criteria.

5.  The AMC/RO must notify the Veteran that it is his responsibility to report for the above examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

6.  Thereafter, the AMC/RO will consider all of the evidence of record and re-adjudicate the claims listed on the title page.  If any of the benefits sought on appeal remain denied, the Veteran and his representative will be provided a supplemental statement of the case ("SSOC").  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time will be allowed for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

